internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-112529-02 date date legend company corp entity entity entity entity entity entity entity entity plr-112529-02 entity entity entity entity entity entity entity entity entity entity entity entity property plr-112529-02 property property property property property property property property property property property property property property plr-112529-02 property property property property property property property state a b c d e plr-112529-02 f g h dear this letter responds to your letter dated date as well as subsequent correspondence requesting a ruling that the rental income received by company from the properties will not be passive_investment_income under sec_1362 of the internal_revenue_code company represents the following facts facts company a state corporation elected under sec_1362 to be an s_corporation effective a it has subchapter_c_earnings_and_profits the properties owned by the entities are managed and operated through the activities of the entities’ employees and under contract arrangements with either corp company’s former parent which maintains a staff of employees who service these management_contract arrangements or with unrelated management companies company is a general_partner or managing member in entitie sec_1 and the qualifying entities company through the approximately b employees of the qualifying entities as well as through the contract arrangements mentioned above provides various services to propertie sec_1 and the qualifying properties in its real_estate leasing and management business these services include property inspection common area maintenance unit maintenance for the apartments maintenance and repair of building structural_components repair work contracting and subcontracting direct response and assistance to tenants provision of hospitality suites for the guests of tenants provision of utilities planning and construction services grounds maintenance and landscaping and exterior sign maintenance these services are in addition to the usual marketing leasing and administrative functions involved in the leasing and managing of real_estate plr-112529-02 the qualifying properties generated a total of approximately c in rents and a total of approximately d in relevant expenses for e the comparable figures for f are g and h company’s distributive shares of the income and expenses of the qualifying properties are determined by its ownership interests as reflected in the legend law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based on the facts and representations submitted by company we conclude that its share of the rents company receives from the qualifying properties are not passive_investment_income under sec_1362 plr-112529-02 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding company's eligibility to elect to be treated as an s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 under a power_of_attorney on file with this office we are sending the original of this letter to you and copies to the taxpayer and the taxpayer’s other authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely s christine ellison chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
